Citation Nr: 1538827	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  09-27 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected migraine headaches. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1954 to September 1957.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for migraine headaches, and assigned an initial disability rating of 10 percent, effective April 11, 2008.  The Veteran disagreed with the assigned initial rating, and perfected this appeal.  Original jurisdiction in this case now rests with the RO in Detroit, Michigan.

A hearing was held before the undersigned in October 2010.  A transcript of the hearing is of record.  

In December 2010, the Board remanded the Veteran's initial rating claim for further development.  In the remand, the Board also raised a claim of TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded it for further development.  

A March 2012 rating decision increased the disability rating for the Veteran's service-connected migraine headaches from 10 to 30 percent, effective April 11, 2008.  A March 2012 Supplemental Statement of the Case (SSOC) denied the Veteran's claim for TDIU.

In December 2012 and May 2013, the Board remanded the Veteran's appeal for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's May 2013 remand, in pertinent part, requested that the AOJ obtain all relevant ongoing VA treatment records dating since October 2010 from the VA Medical Center (VAMC) in Detroit, Michigan, as well as all relevant treatment records dating since January 2013 from the VAMC in Ann Arbor, Michigan. 

An April 2015 SSOC relates that it was based in part on a review of treatment records from the VAMC in Ann Arbor, dated from August 1993 to April 2015, and from Detroit, dated from September to October 2008.  

A review of the record reveals that in October 2013 correspondence, the Detroit VAMC informed the RO that it did not have any medical records for the Veteran since October 2010.  Additionally, in a February 2014 VA Form 21-4138, Statement in Support of Claim, the Veteran clarified that he had only been seen at the Detroit VAMC for a sleep study and that the only place he had received treatment for his service-connected disabilities was at the Ann Arbor VAMC.  Thus, it appears that there are no outstanding pertinent VA records from the VAMC in Detroit.

A review of the record, however, does not include VA records from the Ann Arbor VAMC dating to April 2015, as the SSOC indicates were reviewed.  In fact, the most recent treatment record from the Ann Arbor VAMC before the Board is dated January 15, 2014, and was printed on February 3, 2014.  

Thus, it appears that there exists records of relevant VA medical treatment of the Veteran that have not been associated with the record before the Board.  These outstanding treatment records could be particularly relevant in this case, as they could show entitlement to either claimed benefit.  

The development requested by the Board's May 2013 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Additional development must be conducted.

Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Moreover, the nature of the Board's de novo review means that it is the Board's responsibility to review all evidence (such as VA treatment records) and determine for itself the value of the evidence and whether it is relevant or not to the Veteran's claim.  This responsibility cannot be assumed by the AOJ.  In this regard, it is clear that decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 19.7 (2015).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record copies of all outstanding VA treatment records, to include those dated since February 3, 2014, from the VAMC in Ann Arbor, Michigan. 

If such records are unavailable, the record should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Then, readjudicate the Veteran's claim.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




